Exhibit 10.2
EXCLUSIVE EQUIPMENT LEASE AGREEMENT
     Exclusive Equipment Lease Agreement (the “Agreement”) is entered into as of
the 4th day of September, 2009 (the “Effective Date”) between Mitcham
Industries, Inc., a Texas corporation (“Mitcham”), and SERCEL, Inc., a
corporation organized under the laws of Oklahoma (“SERCEL”), which parties agree
as follows:
0. DEFINITIONS AND INTERPRETATION
In this Agreement, the following terms have the meanings set forth below, which
shall be equally applicable to both the singular and the plural form:

  i.   “Affiliate” shall mean with respect to any person, any other person
directly or indirectly controlling, controlled by or under common control with
the first person. For the purposes of this Agreement, “control,” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to vote 50% or more of the securities having ordinary voting power for the
election of directors (or comparable positions) of such person or any one or
more business entities which are: (a) owned or controlled by, (b) owning or
controlling, or (c) owned or controlled by the business entity owning directly
or indirectly, at least fifty percent (50% ) of the voting stock ordinarily
entitled to vote in the election of directors.         In the case of SERCEL,
“Affiliate” shall be further limited to business entities, which are engaged in
the manufacturing of seismic equipment.     ii.   “Agreement” shall mean the
present agreement (including the Schedules) as amended in writing from time to
time.     iii.   “Confidential Information” shall mean any and all non-public
technical, business and/or proprietary information disclosed by one Party to the
other Party, directly or indirectly, in writing with respect to a Party’s
business strategies and practices, methodologies, trade secrets, know-how,
pricing, technology, software, products, product plans, services, and other
information the confidential or proprietary nature of that is reasonably
apparent under the circumstances. The existence and terms of this Agreement
shall be deemed Confidential Information, unless otherwise agreed.     iv.  
“Effective Date” shall mean January 1st, 2009.     v.   “Exclusive Authorized
Third Party Lessor” shall mean that Mitcham shall receive first opportunity from
Sercel to rent or lease Sercel’s products.

Page 1 of 20



--------------------------------------------------------------------------------



 



  vi.   “Levels” shall mean (1) one 3-component station of Slimwave, Geowave or
Maxiwave.     vii.   “MITCHAM” shall mean Mitcham Industries Inc, and its
Affiliates engaged in the rental, lease, and sales of seismic data acquisition
systems and equipment throughout the world.     viii.   “Parties” shall mean
MITCHAM and Sercel; “Party” shall mean one of them.     ix.   “Products” shall
mean any land, transition zone, marine or seabed seismic equipment, down hole
acquisition equipment and/or software. “Sercel” shall mean Sercel Inc. and its
Affiliates engaged in the manufacture and marketing of seismic equipment.     x.
  “VSP Tools” shall mean Sercel VSP products including Slimwave, Geowave and
Maxiwave     xi.   “Year” shall mean one of the three 365-day periods commencing
on the Effective Date or the first two anniversaries thereof.

1. Introduction. SERCEL and certain of its Affiliates design, manufacture and
market fully-configured seismic data acquisition systems (the “SERCEL Systems”),
the components thereof and equipment related thereto, including station units
that are sometimes called “channel boxes.” At the present time, SERCEL and
certain of its Affiliates manufacture equipment as described on Schedule 1a and
Schedule 1b (collectively the “Products”). Mitcham and certain of its Affiliates
provides full service leasing services to customers in the oil and gas industry,
including the leasing of new and used channel boxes to customers who have SERCEL
Systems. For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged for all purposes, Mitcham and SERCEL agree to the
terms set forth herein.
2. Exclusive Authorized Third Party Lessor.
     (a) Mitcham hereby represents to SERCEL that Mitcham has the necessary
skills, experience, personnel, facilities and equipment to effectively perform
its responsibilities as the exclusive leasing representative for SERCEL as
described in the Agreement. In reliance upon that representation, SERCEL hereby
appoints Mitcham as the exclusive authorized lessor of the Products listed on
Schedule 1a (the “Exclusive Products”) throughout the world (the “Territory”)
and as the non-exclusive authorized lessor of the Products listed on Schedule 1b
throughout the Territory; except that Mitcham shall not offer financing leases
or leases equal to or greater than one year except with SERCEL’s prior written
consent. SERCEL has the right to undertake equipment leases with a term greater
than or equal to one year without any prior notice given to Mitcham. During the
term of this Agreement, Mitcham will actively promote and solicit the leasing of
the Products.

Page 2 of 20



--------------------------------------------------------------------------------



 



     (b) During the term of this Agreement, SERCEL shall not recommend or
suggest any competitor of Mitcham (including without limitation the competitors
listed in Schedule 2a) or any other third party known by SERCEL or its
Affiliates as a source from which any of the Exclusive Products may be leased in
the Territory.
     (c) During the term of this Agreement, SERCEL and/or any Affiliate shall
remain free to perform, directly or indirectly, with any third party any
operating or financial lease with a term greater than or equal to one year or,
subject to the provisions of paragraph 2(f) herein, with respect to Land,
Marine, OBC, VSP Tools Product throughout the Territory. The Parties acknowledge
that the purpose of this Agreement is the lease of Products by Mitcham. This
Agreement does not allow Mitcham to act as distributor, agent, commercial
representative or reseller of brand-new Products.
     (d) Mitcham’s exclusive rights to lease the DSU3 428XL system shall apply
throughout the Territory except that:
     (i) Mitcham will not rent DSU3 428XL system for use in mainland China to
any seismic contractor that is owned or controlled by Chinese nationals without
SERCEL’s prior written consent; and
     (ii) Mitcham will have non-exclusive rights of rental of the 428XL DSU3
system in the countries of the Commonwealth of Independent States, including
Azerbaijan, Kazakhstan, Turkmenistan, and Uzbekistan.
     (e) Mitcham’s exclusive rights to lease VSP Tools shall apply throughout
North and South America except that:
     (i) Mitcham will not rent VSP Tools for use in mainland China to any
seismic contractor that is owned or controlled by Chinese nationals without
SERCEL’s prior written consent; and
     (ii) Mitcham will have non-exclusive rights of rental of VSP Tools for
Europe, Asia, Africa and the Australia Continents.
     (f) During the term of the Agreement, in the event that a third party makes
inquiry of SERCEL as to the possibility of leasing any of the Products anywhere
in the Territory, then and upon each inquiry, SERCEL shall contact Mitcham (by
phone, email or letter) and explain in reasonable detail the identity of the
third party and the terms, if any, that have been discussed with regard to such
lease, and Mitcham shall promptly contact such third party and negotiate the
terms of the proposed lease. Mitcham shall have discretion to accept or reject
any third party referred by SERCEL for leasing as a result of (i) possessing an
insufficient amount of the Products for lease to such third party (provided,
however, the continued failure of Mitcham to maintain a sufficient amount of
products to satisfy demand could be evidence that Mitcham is not actively
promoting the leasing of Products, as required hereunder unless caused by the

Page 3 of 20



--------------------------------------------------------------------------------



 



failure of SERCEL to deliver Products to Mitcham), (ii) reasonably apparent
credit risk or any other reasonable business-related factor, or (iii) inability
to reach agreement on the terms of such lease. Notwithstanding the previous
sentence, Mitcham shall use commercially reasonable best efforts to service
every third party referred by SERCEL for leasing. Mitcham shall be deemed to
have rejected such a third party as a result of inability to agree on the terms
within fifteen (15) business days of such third party’s first contact by Mitcham
with regard to such proposed lease. SERCEL may then respond to this one time
business opportunity in any means it sees fit. If SERCEL leases to such third
party, then SERCEL shall have the right to continue to lease to such third party
after the term of the initial lease between them shall terminate; provided,
however, that if (x) the lease between such a third party and SERCEL shall
terminate, (y) the leased Product is returned to SERCEL, and/or (z) such third
party shall later make an inquiry concerning leasing of the Products, SERCEL
shall again follow the procedure set forth in this Sub-Section (f); and provided
further that when such lease ends, SERCEL will offer to sell any Products leased
thereunder to Mitcham, on mutually agreed terms. The purchase of these products
will not count toward the minimum purchase commitment made by Mitcham to SERCEL
in this agreement.
     (g) In no event shall either SERCEL or Mitcham have any right to require
that the other party charge any specific price or follow any pricing guidelines
or establish or require any other specific or general term with regard to the
leasing of any of the Products, or the provision of any other good or service by
either of them. Notwithstanding the foregoing, Mitcham shall use its
commercially reasonable best efforts to have a reasonable quantity of the
Products available for lease at prices which Mitcham believes reflects the
supply of and demand for the Products.
3. Purchase of Products from SERCEL.
     (a) Subject to the other provisions of this Agreement, Mitcham agrees that
it will purchase from SERCEL and SERCEL agrees that it will sell to Mitcham, all
of the Products necessary to meet Mitcham’s obligations under each lease as
provided herein. The terms and conditions of purchases by Mitcham of the
Products hereunder shall be governed by SERCEL’s standard terms and conditions,
a copy of which is attached hereto as Schedule 3(a); provided, however, that in
the event of any conflict between the terms of such terms hereof, the terms of
the Agreement shall prevail. SERCEL may update Schedule 3(a) from time to time
after written notice to Mitcham.
     (b) The price of the Products shall be determined in accordance with the
discount(s) set forth on Schedule 3(b), and Mitcham shall receive the discounts
set forth on Schedule 3(b) with regard to the Products ordered by Mitcham in
each order, subject to adjustment agreed to by the parties pursuant to paragraph
3(c) herein..
     (c) The Parties acknowledge that SERCEL’s prices for the products are based
on discounts offered by SERCEL based on volume. SERCEL agrees to offer Mitcham
discounts on the Products that are at least as favorable to Mitcham as SERCEL
offers to its other customers for comparable volumes and consideration to
payment terms.

Page 4 of 20



--------------------------------------------------------------------------------



 



     (d) Delivery is Ex-Works Sercel Plant(s). Packing charges will be quoted to
Mitcham and the purchase order received from Mitcham will reflect the full value
of the quotation including packing charges. Mitcham may instruct Sercel at their
discretion to include freight and insurance in the proposal. This will be quoted
at Sercel’s cost plus a handling fee of ten percent (10%).
     (e) Sercel reserves the right to increases prices of product and repair
services up to five (5%) percent per year. This only includes products and
repair services that involve Sercel manufactured products. Out sourced services
and products will be increased at a proportionate level to increases imposed on
Sercel.
4. Minimum Purchase Requirements for 428XL DSU3.
     (a) Subject to the terms hereof, Mitcham will issue a Purchase Order for
27,000 DSU3 428XL system channels within two weeks of signing this agreement.
This PO will be called a Master PO. Subsequently, Mitcham will issue PO’s which
reference the Master PO to draw against the 27,000 channels. These PO’s will be
called Supply PO’s. Orders that Mitcham places with SERCEL affiliates apply
toward the minimum purchase requirements for 428XL DSU3. In the event that
Mitcham does not purchase Products from SERCEL via Supply PO’s under the
Agreement in an amount that satisfies the Minimum Purchase Requirements (set
forth below), at SERCEL’s option but subject to Section 4(c) below, SERCEL may
terminate this Agreement on 30 days written notice; and upon such termination
Mitcham shall not be obligated to purchase any Products other than the Products
that it has ordered prior to the effective date of such termination.
     (b) For purposes hereof, the term “Minimum Purchase Requirement” shall mean
Products purchased and delivered to Mitcham via Supply PO’s from SERCEL as
follows:
From July 1, 2009 to December 31, 2009: 3,000 428XL DSU3; 9,000 Channels
From January 1, 2010 to December 31, 2010: 3,000 428XL DSU3; 9,000 Channels
From January 1, 2011 to December 31, 2011: 3,000 428XL DSU3; 9,000 Channels
     (c) Notwithstanding anything herein to the contrary, in the event that a
Minimum Purchase Requirement is not satisfied by Mitcham in any period ending
before December 31, 2011, this Agreement may not be terminated by SERCEL due to
such failure if Mitcham meets the Minimum Purchase Requirement for the
subsequent period (i.e., Mitcham will have one period that equals (1) one year
in which to cure any failure to meet the Minimum Purchase Requirement).
     (d) For purposes of determining whether Mitcham has satisfied the Minimum
Purchase Requirement, Products purchased by Mitcham shall include Products
ordered by Mitcham via Supply PO’s regardless of when such Products are
delivered so long as such

Page 5 of 20



--------------------------------------------------------------------------------



 



Products are ordered before 90 days of the end of a period and paid for in
accordance with the terms and conditions set forth in Schedule 3(a). If Mitcham
orders within the specified period and SERCEL is not able to deliver due to
manufacturing delivery issues, there will be no penalty against Mitcham and such
orders will be applied to satisfy the Minimum Purchase Requirement. In the event
Mitcham purchases more than the Minimum Purchase Requirement in any given
period, such excess shall be applied in meeting the Minimum Purchase Requirement
for any subsequent period.
5. Minimum Purchase Requirement for VSP Tools
     (a) Subject to the terms hereof, Mitcham will issue a Purchase Order for
300 levels of VSP Tools within two weeks of signing this agreement. This PO will
be called a Master PO. Subsequently, Mitcham will issue PO’s which reference the
Master PO to draw against the 300 levels. These PO’s will be called Supply PO’s.
In the event that Mitcham does not purchase Products from SERCEL via Supply PO’s
under the Agreement in an amount that satisfies the Minimum Purchase
Requirements (set forth below), at SERCEL’s option but subject to Section 5(c)
below, SERCEL may terminate this Agreement on 30 days written notice; and upon
such termination Mitcham shall not be obligated to purchase any Products other
than the Products that it has ordered prior to the effective date of such
termination.
     (b) For purposes hereof, the term “Minimum Purchase Requirement” shall mean
Products purchased and delivered to Mitcham via Supply PO’s from SERCEL as
follows:
From July 1, 2009 to December 31, 2009: 100 levels of VSP Tools
From January 1, 2010 to December 31, 2010: 100 levels of VSP Tools
From January 1, 2011 to December 31, 2011: 100 levels of VSP Tools
NOTE: At time of agreement Sercel acknowledges receipt of Purchase Orders for
102 Maxiwave tools and 13 Slimwave tools which order shall be applied towards
the Minimum Purchase Requirement.
     (c) Notwithstanding anything herein to the contrary, in the event that a
Minimum Purchase Requirement is not satisfied by Mitcham in any period ending
before December 31, 2011, this Agreement may not be terminated by SERCEL due to
such failure if Mitcham meets the Minimum Purchase Requirement for the
subsequent period (i.e., Mitcham will have one period that equals (1) one year
in which to cure any failure to meet the Minimum Purchase Requirement).
     (d) For purposes of determining whether Mitcham has satisfied the Minimum
Purchase Requirement, Products purchased by Mitcham shall include Products
ordered by Mitcham via Supply PO’s regardless of when such Products are
delivered so long as such Products are ordered before 90 days of the end of a
period and paid for in accordance with the terms and conditions set forth in
Schedule 3(a). If Mitcham orders within the specified period

Page 6 of 20



--------------------------------------------------------------------------------



 



and SERCEL is not able to deliver due to manufacturing delivery issues, there
will be no penalty against Mitcham and such orders will be applied to satisfy
the Minimum Purchase Requirement. In the event Mitcham purchases more than the
Minimum Purchase Requirement in any given period, such excess shall be applied
in meeting the Minimum Purchase Requirement for any subsequent period.
6. Third Party Replacement Parts. Mitcham shall not order from any third party
any replacement parts for any Products that are not qualified by SERCEL. Any use
of replacement parts that have not been qualified by SERCEL will give SERCEL the
right, in any case, to cancel any warranty remaining on the equipment for which
such unqualified parts are used and/or SERCEL shall be entitled to terminate
this Agreement should Mitcham fail to remedy such situation within 10 days of
SERCEL giving notice to Mitcham.
7. Resale of Purchased Equipment by Mitcham. Without SERCEL’s prior written
consent, Mitcham hereby agrees that it will not sell any of the Products
purchased under this Agreement until a period of three (3) years from the date
it received the relevant Product. Without limiting the foregoing, Mitcham may
approach SERCEL with a lease to purchase or sales opportunity for equipment
purchased hereunder, and SERCEL may then grant Mitcham the right to pursue that
opportunity. Notwithstanding anything to the contrary contained in this
Agreement, Mitcham is not, in any case, entitled to sell within or outside
mainland China any of the Products purchased under this Agreement to any seismic
contractor owned or controlled by Chinese nationals.
8. Provision of Certain Goods and Services by SERCEL. SERCEL hereby agrees that
Mitcham shall have the right to send a reasonable number of its employees and
representatives of its customers who lease the Products from Mitcham to such
technical, training, operations and maintenance classes as SERCEL provides to
SERCEL’s customers who lease or purchase the Products from SERCEL, at SERCEL
standard rates. SERCEL will provide Mitcham (4) four free training courses per
year to be used for any of the SERCEL training courses. This does not include
the cost of travel, lodging, food or incidental expenses. As part of this
agreement, Mitcham will receive (2) two “no charge” training courses for each
central recording system purchased from Sercel. These courses may be used for
Mitcham employees or lease/rent customers of Mitcham. SERCEL will have no
responsibility for travel, lodging, food or incidental expenses of the Mitcham
attendees. SERCEL hereby agrees to send to Mitcham such quantities of all
manuals and selling information, marketing brochures and literature regarding
the Products (other than proprietary information) as SERCEL develops and as
Mitcham shall reasonably request in connection with its Leasing activities, at
no charge to Mitcham. SERCEL’s current training price schedule can be changed
any anytime as long as Mitcham is so notified 30 days in advance: Sercel agrees
to supply up to three (3) total TMS units to be used for the testing and repair
of 408UL or 428XL units to Mitcham at a cost of Thirty thousand five hundred
sixty-eight United States Dollars ($30,568.00) per TMS unit. The list price of
this unit, for future reference, is thirty-eight thousand two hundred ten United
States Dollars ($38,210.00) per TMS unit.

Page 7 of 20



--------------------------------------------------------------------------------



 



9. Warranty and Service.
     (a) SERCEL warrants to Mitcham all of the Products sold by SERCEL to
Mitcham are new and are subject to SERCEL’s standard warranty terms.
     (b) SERCEL makes no warranties or representations whatsoever with respect
to any non- SERCEL products, however, any warranty information from the
manufacturers of the non-SERCEL products shall be passed on to Mitcham.
     (c) The standard SERCEL warranty is given expressly and in lieu of all
other express or implied warranties, including a warranty of merchantability or
fitness and in no event shall SERCEL be liable for consequential damages
resulting from the use of any of the Products.
     (d) In no event shall Mitcham have any authority whatsoever, express or
implied, to make warranties other than those provided for herein without prior
written permission from the SERCEL.
10. Maintenance and Repair of Leased Equipment.
     (a) Mitcham and Sercel acknowledges that third party lessee of the Products
from Mitcham may return the leased Products directly to SERCEL after the
termination of such third party’s leases. In such event, SERCEL shall perform
its standard maintenance check of such Products and inform Mitcham of any
necessary repairs.
     (b) The maintenance checks and the repairs performed by SERCEL on the
Products received from the lessees shall be invoiced by SERCEL to Mitcham at the
SERCEL standard price. With respect to the repair undertaken by SERCEL, Mitcham
will be entitled to a five percent (5%) discount on the repair pricing listed
herein on attached Schedule 5(a). Mitcham shall also pay the reasonable and
ordinary freight and storage charges incurred by SERCEL with respect to such
Products.
     (c) For any repairs performed by SERCEL, Mitcham shall be entitled to
receive 5.0% discount on the repair price listed herein on attached
Schedule 5(a).
     (d) Following such maintenance check and needed repairs, SERCEL shall ship
such Products to Mitcham at Mitcham’s expense to a location designated by
Mitcham.
11. Right to Use Name. Mitcham shall have the right during the Term of this
Agreement to (i) identify itself as the exclusive third party lessor of the
Exclusive Products, (ii) use all SERCEL trademarks and tradenames related to the
Products that Mitcham leases to third parties in advertisements and promotional
materials; provided, however, that Mitcham shall obtain the prior written
approval of SERCEL to any such advertisements and promotional materials. No
rights to manufacture are granted by this Agreement and such SERCEL trademarks
and tradenames related to the Products are and shall remain the sole and
exclusive property of

Page 8 of 20



--------------------------------------------------------------------------------



 



SERCEL and Mitcham shall have no rights therein other than as specifically set
forth in this Agreement.
12. Relationship of the Parties. Neither Mitcham nor SERCEL shall have (i) any
liability for leases or sales of any of the Products by the other, or (ii) any
authority to control, act for or obligate the other in any way. This Agreement
shall not be construed as creating an agency, partnership or joint venture
between Mitcham and SERCEL. Neither Mitcham nor SERCEL (or any of their
employees or representatives) shall be construed as an agent, consultant or
employee of the other for any purpose. Mitcham shall not have the authority to
bind SERCEL in any respect, it being intended that Mitcham shall act as an
independent contractor and not as an agent, with the understanding that SERCEL
shall not be responsible for any obligations and/or liabilities incurred by
Mitcham in connection with its business activities.
13. Term of Agreement. Unless sooner terminated in accordance with the
provisions hereof, this Agreement shall be effective from the Effective Date
through December 31, 2011(the “Term”). This Agreement may only be renewed
through written agreement of both Parties.
14. No Effect on Right to Sell.
     (a) This Agreement shall not be construed to have any effect on SERCEL’s
rights to sell (as opposed to lease) its products and services to any party,
except that SERCEL shall not knowingly sell any of the Exclusive Products to any
party that will lease the Products in the Territory, including without
limitation Mitcham’s competitors listed on Schedule 2(a).
     (b) This Agreement shall not be construed to have any effect on Mitcham’s
rights to sell any other products or services to any party.
15. Indemnity. SERCEL and Mitcham hereby agree to the following indemnification
obligations:
     (a) Mitcham shall indemnify and hold harmless SERCEL, its directors,
officers, employees and Affiliates (hereinafter the “SERCEL Indemnities”)
against any and all liability, loss, damages, fines, penalties, costs and
expenses (including, without limitation, court costs and reasonable attorneys
fees) incurred by any of the SERCEL Indemnities as a result of any breach or
violation by Mitcham or others acting on its behalf of any obligation, covenant,
representation or warranty of Mitcham set forth in this Agreement.
     (b) SERCEL shall indemnify and hold harmless Mitcham, its directors,
officers, employees and Affiliates (hereinafter the “Mitcham Indemnities”)
against any and all liability, loss, damages, fines, penalties, costs and
expenses (including, without limitation, court costs and reasonable attorneys
fees) incurred by any of the Mitcham Indemnities (i) as a result of any breach
or violation by SERCEL or others (other than Mitcham) acting on its behalf of
any obligation, covenant, representation or warranty of SERCEL set forth in this
Agreement, (ii) that arise out of or are based upon losses, claims, damages or
liabilities suffered by any third parties

Page 9 of 20



--------------------------------------------------------------------------------



 



(meaning any party other than Mitcham, SERCEL, Mitcham’s customer and their
respective affiliates) resulting from design, manufacture, and/or operation of
any Products, from the failure of any such Products to satisfy any warranties
(whether expressed or implied, if any), or from any defect in the Products.
     (c) It is expressly acknowledged by Mitcham that all liabilities and
indemnification in relation thereto between SERCEL and Mitcham and Mitcham’s
customers, when leasing, renting or selling Sercel equipment to Mitcham’s
customers, will be exclusively governed by SERCEL’s general conditions of sale
as mentioned in Schedule 3(a) of the Agreement.
     (d) Patent infringement. The parties acknowledge that if any Mitcham
customer issues a claim against Mitcham or Sercel on the basis that the Products
are infringing a third party valid and enforceable patent, Sercel agrees to do
its best efforts to protect its patents and shall be responsible for the
compensation regarding that claim under the conditions hereunder defined.
Without limiting the foregoing, if a final injunction is, or Sercel believes, in
its sole discretion, is likely to be, entered, prohibiting the use of Products
by Mitcham’s customers, Sercel will, at its sole option and expense, either:
(a) procure for Mitcham or its clients the right to use the relevant Products
herein, or (b) replace the infringing Products with non-infringing, functionally
equivalent products, or (c) suitably modify the Products so that they are not
infringing; or, (d) in the event (a), (b) and (c) are not commercially
reasonable, refund to Mitcham the infringing Products at a price which is the
purchase price less depreciation based on five (5) years straight-lined
depreciation). Except as specified above, Sercel will not be liable for any
costs or expenses incurred without its prior written authorization.
Notwithstanding the foregoing, Sercel assumes no liability for infringement
claims arising from (i) combination of the Products with other products not
provided by Sercel, ( ii) any modifications to the Products unless such
modification was made by Sercel or, (iii) any part or component supplied by
third party. The liability that Sercel may incur with respect to any
infringement claim is expressly limited to 100% of the amount Mitcham paid as
purchase price of the Products.
     (e) Either party seeking indemnification hereunder shall notify the other
party in writing of any legal action commenced against SERCEL Indemnities or the
Mitcham Indemnities, as the case may be, as soon as practicable. The indemnity
obligations of Mitcham and SERCEL shall survive the expiration or termination of
the Agreement.
     (f) In no event will SERCEL be liable to Mitcham, whether in contract or
tort including negligence, under this Agreement as amended for special,
incidental, indirect or consequential damages, nor any other losses or damages
whatsoever resulting from loss of use, time, profits or business resulting from
its performance or non–performance, or its termination of this Agreement as
amended in accordance with the terms of this Agreement.
16. General.
     (a) The addresses of Mitcham and SERCEL for purposes of giving any notice
or other communication under this Agreement are as set forth below. Any such
notice or

Page 10 of 20



--------------------------------------------------------------------------------



 



communication shall be in writing and signed by an officer or authorized
representative of Mitcham or SERCEL, as applicable. Any such notice or
communication shall be deemed to have been given (i) immediately upon physical
delivery to the addressee, or (ii) three days after such notice or communication
has been deposited in the United States mail, addressed as set forth below,
first-class postage prepaid, certified mail, return receipt requested.

         
 
  Mitcham:   Mitcham Industries, Inc.
 
      P. O. Box 1175
 
      Huntsville, Texas 77342-1175
 
      Attn: Billy F. Mitcham, Jr.
 
       
 
  SERCEL:   SERCEL Incorporated
 
      17200 Park Row
 
      Houston, Texas 77084
 
      Attn: Mark Farine

Notice may be served in any other manner, including telex, telecopy, telegram,
etc., but shall be deemed delivered and effective as of the time of actual
delivery.
     (b) Mitcham and SERCEL represent and warrant to each other that the
execution, delivery and performance of this Agreement have been authorized by
all necessary corporate action, and that this Agreement is a valid and binding
obligation of each of them, respectively. Mitcham and SERCEL represent and
warrant to each other that, to the best of their knowledge, neither the
execution and delivery nor the performance of this Agreement will conflict with
or result in a breach of any (i) law or of any regulation, order, writ,
injunction, or decree of any court or government authority of any country or
state in which this Agreement is to be performed, or (ii) any agreement to which
they are a party.
     (c) This Agreement represents the entire agreement between Mitcham and
SERCEL with regard to the subject matter hereof, and supersedes all prior or
contemporaneous agreements, understandings or arrangements related to the
subject matter hereof, including without limitation the Exclusive Lease
Agreement between the parties dated June 1 2006 as amended and extended. This
Agreement may not be amended or modified except by a written document signed by
duly authorized officers of Mitcham and SERCEL.
     (d) This Agreement may not be assigned by either party hereto without the
prior written consent of the other party. This Agreement shall bind and be
enforceable against the parties hereto and their respective successors and
permitted assigns. Notwithstanding such authorized assignment, Mitcham shall
continue to be liable for all obligations of Mitcham set forth in this
Agreement.
     (e) In the event Billy F. Mitcham, Jr. is no longer employed by Mitcham in
a senior management capacity or is considered by Sercel to be not sufficiently
and actively involved in

Page 11 of 20



--------------------------------------------------------------------------------



 



the performance of this Agreement, SERCEL shall have the option upon 30 days
written notice to terminate this Agreement.
17. Compliance with Laws. In all of its activities pursuant to this Agreement,
Mitcham and SERCEL shall comply with all laws, decrees, statutes, rules,
regulations, codes and ordinances of any jurisdiction which may be applicable to
such activities, including without limitation, laws imposing registration and
disclosure requirements on Mitcham; provided, however, insignificant violations
of any of the foregoing that have no more than a minimal effect on Mitcham or
SERCEL shall not be a violation of this Agreement. In leasing the Products
hereunder, Mitcham shall act at all times in a manner demonstrating a high level
of integrity and ethical standards. Without limiting the scope of its general
obligations set forth above this section, Mitcham hereby represents and warrants
to SERCEL in connection with its activities performed with regard to the
Products in the past (if any), and hereby covenants and agrees with SERCEL in
connection with its activities to be performed in connection with the Products
in the future, that Mitcham and any person or firm acting in association with or
on behalf of Mitcham:

  (a)   has not offered, paid, given, promised to pay or give, or authorized the
payment or gift of, and     (b)   will not offer, pay, promise to pay or give,
or authorize the payment or gift of,     (c)   any money or thing of value to:

  (i)   any “Foreign Official” as defined in the United States Foreign Corrupt
Practices Act (Pub. L. No. 95-213, 94 Stat. 1494), together with all amendments
to that Act which are effective during the term hereof (the “FCPA”)     (ii)  
any political party or party official, or any candidate for political office; or
    (iii)   any other person for the purpose of (A) influencing any act or
decision of such Foreign Official, political party, party official, or candidate
in his or its official capacity, (B) inducing such Foreign Official, political
party, party official or candidate to do or omit to do an act in his violation
of his or its official duty; or (C) Inducing such Foreign Official, political
party, party official or candidate to use his or its influence with a foreign
government or an instrumentality of such government to affect or influence any
act or decision of such government or instrumentality in order to assist SERCEL
to obtain or retain business with any person or to direct business to any
person.

     Further, Mitcham hereby represents and warrants to SERCEL that no person
having a direct or indirect financial interest in Mitcham as of the date hereof
is: (i) a Foreign Official, (ii) an official of any political party, or (iii) a
candidate for political office; provided, however, for

Page 12 of 20



--------------------------------------------------------------------------------



 



purposes hereof, a person shall not be deemed to have a direct or indirect
financial interest in Mitcham as a result of owning less than (5%) of the
outstanding shares of common stock of Mitcham. In connection with determining
whether a person owns five percent (5%) or more of the stock, Mitcham shall be
permitted to rely upon filings made by its shareholders under the Securities
Exchange Act of 1934, as amended, or filings made under other applicable federal
securities laws. Mitcham shall immediately notify SERCEL in the event that any
person now or hereafter having such a financial interest in Mitcham shall assume
such a status.
     From time to time as requested by SERCEL, Mitcham shall, within five
(5) days after request from SERCEL, certify to SERCEL in writing that the
obligations, representations and warranties of Mitcham set forth in this Section
have not been violated. SERCEL shall not be permitted to request such
certification more often than once each calendar quarter unless it has reason to
believe a violation has occurred. Mitcham shall cooperate fully with any
investigation which may be conducted by representatives of SERCEL for the
purpose of determining whether or not Mitcham has violated any of those
obligations, representations and warranties. In the event that amendments in the
FCPA reasonably necessitate modifications to this Section 17, the parties hereto
agree to negotiate in good faith in connection therewith and enter into such
modifications.
18. Mitcham Undertakings. Mitcham hereby agrees:

  (a)   To use its commercially reasonable best efforts to actively promote and
solicit the leasing of the Products.     (b)   To participate in training
programs that may be offered by SERCEL or by others relating to the Products.  
  (c)   To obtain approval of SERCEL prior to the commencement of any
advertising relating to the lease of the Products which advertising has not been
previously approved by SERCEL.     (d)   Not knowingly to lease the Products to
companies or countries that are precluded by United States law from trading with
the United State or its residents and, to make reasonable inquiry in connection
therewith, including inserting provisions in the leases with their customers
that are reasonably intended to keep Mitcham’s customers from using the Products
in the countries in which United States law prohibits the use of the Products.  
  (e)   To make all reasonable effort to use the distributors described on
Schedule 4(a) and that have been designated by SERCEL in locations outside of
the United States or Canada so as to minimize conflicts between distributors,
except in India where Mitcham currently has an agent in such country. However,
if conflicts arise as a result of multiple distributors, both parties will make
a reasonable attempt to use the same distributor.

Page 13 of 20



--------------------------------------------------------------------------------



 



  (f)   To use commercially reasonable efforts to continue to maintain an
organization commensurate with the growth of leasing of the Products.     (g)  
To return to SERCEL on termination of this Agreement any and all catalogs,
samples, price lists, and any other data, information and/or supplies or
materials furnished by SERCEL which are in the possession of Mitcham or any of
its employees, agents, representatives or consultants.     (h)   Not to alter,
hide nor secrete SERCEL’s name on any of the Products or on any sales promotion
material furnished by SERCEL.

19. SERCEL’s Undertakings. SERCEL hereby agrees:

  (a)   To cooperate with Mitcham in joint marketing programs for the Products.
    (b)   Upon request by Mitcham, to notify SERCEL’s affiliates, distributors
and employees regarding Mitcham’s exclusive leasing rights for the Products
under this Agreement and to instruct those affiliates, agents and employees to
cooperate with Mitcham in the exercise of its exclusive rights hereunder.    
(c)   At its sole discretion and option, to invite Mitcham to meetings in order
to joint market the Products.     (d)   To provide such reasonable support and
technical services for the Products as Mitcham may reasonably request from time
to time and at Mitcham obligation as per Sercel’s current price list for said
support and technical services without any discount.     (e)   To honor all of
SERCEL’s manufacturer warranties in accordance with SERCEL’s standard warranty
terms and conditions for the Products leased by Mitcham.     (f)   To provide
Mitcham with the right to transfer licenses to use SERCEL software to customers
solely in connection with the use of the Products.     (g)   To provide Mitcham
with the right to transfer the SERCEL manufacturer’s warranties in connection
with any lease, or lease to purchase of the Products.     (h)   Not to grant to
any competitor of Mitcham, as listed in Schedule 2(a), with more favorable terms
or rights than provided Mitcham within the terms and conditions of this
Agreement.

Page 14 of 20



--------------------------------------------------------------------------------



 



20. Purchase Order Acceptance and Payment.
     (a) All sales of the Products are subject to SERCEL’s standard conditions
of sale, however, SERCEL reserves the right to, at any time, change, alter or
amend these conditions by giving prior written notice to Mitcham.
     (b) Mitcham shall confirm with SERCEL all relevant delivery information
prior to submission of a purchase order for any of the Products.
     (c) Upon receiving purchase order from Mitcham, SERCEL shall confirm
delivery date with formal acceptance or order acknowledgment.
     (d) SERCEL shall have the right to reject, in whole or in part, any
purchase order from Mitcham, to refuse in whole or part, to consent to any
cancellation requested by Mitcham, and to reject in whole or part, any and all
returns of the Products or to refuse to grant refunds or allowances on such
returns, based upon reasonable grounds. Any Purchase Order shall be binding on
SERCEL only upon receipt by Mitcham of a SERCEL’s formal acceptance or
acknowledgement of order.
     (e) All sales by SERCEL to Mitcham shall be payable in U.S. dollars net
thirty (30) days from the date of the invoice. Continued late payment could
result in Sercel termination of this agreement.
     (f) If SERCEL agrees to modify, alter or amend any of the payment terms
contained herein in order to meet the requirements of a specific transaction,
such deviation from the provisions of this Agreement shall not be construed as a
permanent modification, alteration or amendment of the payment terms nor shall
the same be used to establish a precedent for future transactions.
21. Confidential Information. Mitcham agrees that it will maintain in strict
confidence, and not disclose to any other person or firm except with the prior
written permission of an authorized officer of SERCEL, any and all information
received from SERCEL or prepared by Mitcham for SERCEL regarding prices,
customer lists, business plans, strategies, forecasts, studies, reports and any
other information which may be considered confidential or proprietary by SERCEL
and which is not publicly available. The confidentiality obligation of Mitcham
under this Section 21 shall survive the expiration or termination of this
Agreement. In the event that Mitcham receives a request to disclose all or any
part of the confidential information under terms of a subpoena or order issued
by a court or by a governmental body, Mitcham agrees (i) to notify SERCEL
immediately of the existence, terms, and circumstances surrounding such request,
(ii) to consult with SERCEL on the advisability of taking legally available
steps to resist or narrow such request, and (iii) if disclosure of such
information is required to prevent Mitcham from being held in contempt or
subject to other penalty, to furnish only such portion of the information as, in
the written opinion of counsel reasonably satisfactory to SERCEL, it is legally
compelled to disclose and to exercise its best efforts to obtain an order or
other reliable assurance that confidential treatment will be accorded to the
disclosed information. The provisions of this

Page 15 of 20



--------------------------------------------------------------------------------



 



Section are mandatory, Mitcham hereby acknowledges that the provisions of this
Agreement may be specifically performed and enforced, and Mitcham consents and
agrees that it may be restrained, enjoined or otherwise prevented from divulging
any such confidential information if at any time SERCEL reasonably fears that
such event may occur.
22. Force Majeure. All transactions under this Agreement and all purchase orders
accepted hereunder are subject to modification or cancellation in the event of
strikes, labor disputes, lock-outs, accidents, fires, delays in manufacturing or
in transportation or delivery of materials, floods severe weather or other acts
of God, embargoes, governmental actions, or any other cause beyond the
reasonable control of the party concerned, whether similar to or different from
the causes above enumerated; and including any special, indirect, incidental, or
consequential damages arising from SERCEL’S delay in delivery or failure to
deliver as a result of any such cause.
23. Security Interests. Until full payment of the purchase price for a Product,
SERCEL hereby retains, and Mitcham hereby grants to SERCEL, a purchase money
security interest in that Product sold to Mitcham on account. Mitcham consents
to actions by SERCEL that are appropriate to perfect SERCEL’S purchase money
security interest and agree to execute such financing statements as are
reasonably requested by SERCEL in connection with the foregoing.
24. Termination.

  (a)   This Agreement may be terminated at any time:

  (i)   by the mutual agreement of the parties; or     (ii)   by either party
upon giving a notice of termination to the other party in the event the other
party fails to perform, observe or comply with any of the obligations or
under-takings of such other party which are contained in this Agreement, and
such failure has not been cured within fifteen (15) days after the terminating
party has given a written notice specifying such failure to the other party.

     (b) In addition, SERCEL shall be entitled to immediately terminate this
Agreement effective upon the giving of notice to Mitcham in the event that:
(i) SERCEL has reasonable cause to believe that Mitcham or others acting in
association with or on the behalf of Mitcham have committed, or intend to
commit, a violation of the FCPA; (ii) Mitcham refuses or is unable to make the
certification described in Section 17; (iii) Mitcham ceases doing business as a
going concern, makes an assignment for the benefit of creditors, admits in
writing its inability to pay its debts as they become due or such fact is
determined by judicial proceedings, files a voluntary petition in bankruptcy, is
adjusted a bankrupt or an Insolvent entity, files a petition seeking for itself
any reorganization, rearrangement, composition, readjustment, liquidation,
dissolution, or similar arrangement under any present or future statute, law or
regulation, or files an answer admitting the material allegations of a petition
filed against it in any such proceedings, consents

Page 16 of 20



--------------------------------------------------------------------------------



 



to or acquiesces in the appointment of a trustee, receiver, or liquidator of,
all or any substantial part of its assets or properties, or if it or the holders
of its common stock shall take any action contemplating its dissolution or
liquidation. In such event, SERCEL shall have no further liability to Mitcham
under this Agreement.
     (c) Upon the termination of this Agreement in accordance with the terms
hereof, neither party shall have any further liability to the other party under
this Agreement except for obligations and liabilities arising or related to
events or circumstances prior to the effective date of termination.
     (d) Notwithstanding the foregoing, it is expressly acknowledged between the
Parties that the modification, amendment or termination of this Agreement by
SERCEL in accordance with the terms of this Agreement, or the non renewal of
this Agreement, will not entitle Mitcham to claim for any damage, penalty or
indemnity whatsoever.
25. Arbitration. All disputes involving this Agreement shall be submitted to an
arbitrator appointed by, and operating under, the rules of the Judicial
Arbitration and Mediation Service (“JAMS”). The choice of the individual
arbitrator shall be upon mutual agreement of SERCEL and Mitcham, and the parties
agree to negotiate in good faith in connection with the selection of the
individual arbitrator. The written decision of the arbitrator shall be final and
binding upon all parties, and shall be convertible to a court judgment in the
State of Texas. The arbitration shall take place in the State of Texas. The
prevailing party as determined by the arbitrator shall be entitled to receive
reasonable costs and reasonable attorney’s fees from the non-prevailing party in
addition to any other relief granted. No demand for arbitration shall be made
after the date when the institution of a legal or equitable proceeding based
upon the claim or dispute would be barred by the applicable statute of
limitations of the State of Texas. All demands for arbitration shall be made in
accordance with Section 16a and shall be deemed made as of the sooner of actual
receipt or the date the demand is placed in the United States Mail. Any party
shall be entitled to file a lawsuit to specifically enforce the parties’
agreement to arbitrate and for the purpose of obtaining injunctive relief to
enforce this Agreement.
26. Applicable Law. This Agreement shall be governed by the laws of the United
States of America and the State of Texas.
27. Export Control Laws. Any shipments made by SERCEL to Mitcham or third
parties shall at all times be subject to the export control laws and regulations
of the United States of America, as such laws shall be amended from time to
time. Mitcham agrees that it shall not assist in the disposition of U.S. origin
SERCEL Products, by way of transshipment, re-export, and diversion or otherwise,
except as said laws and regulations may expressly permit.

Page 17 of 20



--------------------------------------------------------------------------------



 



28. Standard of Business Conduct. Mitcham agrees not to pay any commissions,
fees or grant any rebates to any employee or officer of any proposed customer or
its Affiliates or favor employees or officers of such proposed customer with
gifts or entertainment of significant costs or value or enter into any business
arrangements with employees or officers of any such proposed customer, other
than as a representative of that proposed customer, without the proposed
customer’s prior written approval.
29. Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement shall not constitute a waiver of, or estoppel
against asserting, the right to require performance in the future. A waiver or
estoppel in any one instance shall not constitute a waiver or estoppel with
respect to a later breach.
30. Severability. If any of the terms and conditions of this Agreement are held
by any court of competent jurisdiction to contravene, or to be invalid under,
the laws of any political body having jurisdiction over the subject matter
hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed by reforming the
particular offending provision or provisions held to be invalid so that it or
they are valid and enforceable while remaining as faithful as possible to the or
intent of the provision or provisions, the rights and obligations of the parties
shall be construed and enforced accordingly, and this Agreement shall remain in
full force and effect.
31. Construction. The headings in this Agreement are inserted for convenience
and identification only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any other provision
hereof. Whenever the context requires, the gender of all words used in this
Agreement shall include masculine, feminine, and neuter, and the number of all
words shall include the singular and the plural.
32. Counterpart Execution. This Agreement may be executed in any number of
counterparts with the same effect as if all the parties had signed the same
document. Any counterparts shall be construed together and shall constitute one
and the same instrument.
33. Cumulative Rights. The rights and remedies provided by this Agreement are
cumulative, and the use of any right or remedy by any part shall not preclude or
waive its right to use any or all other remedies. These rights and remedies are
given in addition to any other rights a party may have by law, statute, in
equity or otherwise.

Page 18 of 20



--------------------------------------------------------------------------------



 



34. Reliance. All factual recitals, covenants, agreements, representations and
warranties made herein shall be deemed to have been relied on by the parties in
entering into this Agreement.
35. No Third Party Beneficiary. Any Agreement herein contained, express or
implied, shall be only for the benefit of the undersigned parties and their
permitted successors and assigns, and such agreements and assumption shall not
inure to the benefit of the obligees of any other party, whomsoever, it being
the intention of the undersigned that no one shall be deemed to be a third party
beneficiary of this Agreement.
36. Drafting Party. This Agreement expresses the mutual intent of the parties to
this Agreement. According, regardless of the preparing party, the rule of
construction against the drafting party shall have no appreciation to this
Agreement.
37. Time is of the Essence. Time is of the essence with respect to all
provisions of this Agreement.
38. Survival. Articles 15, 21, 23, 24, 25, 26 and 38 of the Agreement shall
survive expiration or termination of this Agreement for whatever reason.
39. Incorporation of Schedules. All schedules attached to this Agreement are
incorporated into this Agreement as fully as if stated within the body of this
Agreement.
40. MOST FAVORED LEASING AGENT/SUPPLIER STATUS
     (a) Most favored leasing agent status. In consideration of the above
understandings and of compliance by MITCHAM of its obligation under Section 4,
Sercel shall grant Mitcham the status of the “most favored leasing agent” for
Sercel’s: Land acquisition systems and products including 408UL, 408ULS, 428XL,
Unite, vibrators, vibrator controls, geophone sensors, hydrophone sensors, and
all other related 408 and 428 land conventional and multicomponent equipment
including the DSU3 products; Marine acquisition systems and products including
Seal, SeaRay, G Guns; VSP Tools including SlimWave, GeoWaves, MaxiWave and will
provide Mitcham with the best competitive offer taking into account, the current
and domestic prevailing market conditions, the quantities, the delivery times,
the support services required, and the fact that the relevant equipment is
purchased. This offer will include the best available pricing that is at least
as favorable as that made available by Sercel to any of its customers.

Page 19 of 20



--------------------------------------------------------------------------------



 



     (b) Most favored supplier status. In consideration of Sercel’s commitments
under this Agreement, Mitcham shall grant Sercel the status of the “most
preferred supplier” for the supply of any conventional or multi-component land
acquisition, marine acquisition or transition zone equipment. Such equipment
shall include, but is not limited to conventional land acquisition systems,
transition zone acquisition systems, geophone sensors, hydrophone sensors,
digital sensors, VSP tools, vibrators, vibrator control systems and G Guns.
Mitcham shall use its commercially reasonable best efforts to purchase all such
equipment from Sercel and not from other suppliers. Should Mitcham seek to
purchase comparable equipment from another supplier, it will first provide
Sercel with reasonable prior notice. Such notice will specify the equipment
required, the quantity required, the delivery period and the country of
delivery. Sercel will then be provided the opportunity to provide a proposal for
such equipment within fifteen (15) business days. Should Sercel not provide a
proposal within the time frame required, or should Mitcham determine that
Sercel’s proposal is not competitive in terms of price, quality, support
services, delivery dates, technical specifications or commercially viable,
Mitcham shall be free to purchase such equipment from another supplier.
IN WITNESS WHEREOF, This Agreement has been executed on behalf of the parties by
their duly authorized representative as of the date first written above.

            SERCEL Inc.
      By:   /s/ Mark Farine         Mark Farine                MITCHAM
INDUSTRIES, INC.
      By:   /s/ Billy F. Mitcham, Jr.         Billy F. Mitcham, Jr., President 
         

Page 20 of 20